Title: From Benjamin Franklin to Robert R. Livingston, 5[–14] December 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,Passy, Decr. 5th.[–14] 1782.
I am honoured by your several Letters No 16. 17. 18. & 19. dated Sept. 5. 13. 13. & 18. I believe the Complaints you make in some of them of my not Writing, may ere now have appear’d less necessary, as many of my Letters written before those Complaints must have since come to hand: I will nevertheless mention some of the Difficulties your Ministers meet with in keeping up a regular and punctual Correspondence. We are far from the Seaports, not well informed, and often misinformed about the sailing of Vessels. Frequently we are told they are to sail in a Week or two, and often they lie in Port for Months after, with our Letters on board, either waiting for Convoy, or for other Reasons. The Post Office here is an unsafe Conveyance, many of the Letters we receive by it have evidently been opened, and doubtless the same happens to those we send. And at this Time particularly there is so violent a Curiosity in all trading People to know something relating to the Negociations, and whether Peace may be expected or a Continuation of the War, that there are few Private Hands or Travellers that we can Trust with carrying our Dispatches to the Sea Coast; and I imagine they may be sometimes opened, & destroy’d because they cannot be well sealed again. The Observation you make that the Congress Ministers in Europe seem to form themselves into a Privy Council, transacting Affairs without the Privity or Concurrence of the Sovereign, may be in some Respects just; but it should be consider’d, that if they do not write as frequently as other Ministers here do to their respective Courts, or if when they write, their Letters are not regularly received, the greater Distance, the War, and the extream Irregularity of Conveyances, may be the Causes, and not a Desire of acting without the Knowledge or Orders of their Constituents. There is no European Court to which an Express cannot be sent from Paris in 10 or 15 Days, and from most of them Answers may be obtained in that Time. There is I imagine no Minister who would not think it safer to act by Orders than from his own Discretion: And yet unless you leave more to the Discretion of your Ministers, than European Courts usually do, your Affairs may sometimes suffer extreamly from the Distance, which in time of War especially may make it 5 or 6 Months before the Ansr. to a Letter shall be received.
I suppose the Minister from this Court will acquaint Congress with the Kings Sentiments respecting their very handsome Present of a Ship of the Line. People in general here are much pleased with it.
I communicated together with my Memoir demanding a Supply of Money, Copies of every Paragraph in your late Letters, which express so strongly the Necessity of it. I have been constant in my Sollicitations, both directly and thro’ the Marquis de la Fayette, who has employ’d himself diligently and warmly in the Business. The Negociations for Peace are I imagine one Cause of the great Delay & Indecision on this Occasion, beyond what has been usual, as the Quantum may be different if those Negociations do or do not succeed. We have not yet learnt what we may expect. We have been told that we shall be aided, but it cannot be to the extent demanded. Six Millions has been mentioned, but not as a Sum fixed. The Minister tells me still that he is working upon the Subject, but cannot yet give a determinative Answer. I know his good Will to do the best for us that is possible. It is in vain for me to repeat again what I have so often written, and what I find taken so little Notice of, that there are bounds to every thing, and that the Faculties of this Nation are limited, like those of all other Nations. Some among you seem to have established as Maxims, the Suppositions that France has Money enough for all her Occasions and all ours besides; and that if she does not supply us, it is owing to her Want of Will, or to my Negligence. As to the First, I am sure it is not true, and to the second, I can only say I should rejoice as much as any Man in being able to obtain more, and I shall also rejoice in the greater Success of those who may take my Place.
You desire to be “very particularly acquainted with every Step which tends to a Negociation.” I am therefore encouraged to send you the first Part of a Journal, which Accidents and a long severe Illness interrupted, but which from Notes I have by me may be continued, if thought proper. In its present State it is hardly fit for the Inspection of Congress, certainly not for Public View; I confide it therefore to your Prudence.
The Arrival of Mr Jay, Mr Adams and Mr. Lawrens has relieved me from much Anxiety, which must have continued if I had been left to finish the Treaty alone; and it has given me the more Satisfaction, as I am sure the Business has profited by their Assistance.
Much of the Summer was taken up in objecting to the Powers given by G. Britain, and in removing those Objections. The using any Expressions that might imply an Acknowledgement of our Independence seem’d at first industriously to be avoided. But our refusing otherwise to treat, at length induced them to get over that Difficulty; and then we came to the Point of making Propositions. Those made by Mr Jay and me before the Arrival of the other Gentlemen, you will find in the Paper No 1. which was sent by the British Plenipotentiary to London for the Kings Consideration. After some Weeks, an under Secretary, Mr Strachy, arriv’d with whom we had much Contestation about the Boundaries and other Articles which he proposed; we settled some which he carried to London, and returned with the Propositions, some adopted, others omitted or alter’d, and new Ones added; which you will see in Paper No. 2. We spent many Days in disputing, and at length agreed on and signed the Preliminaries, which you will receive by this Conveyance. The British Ministers struggled hard for two Points, that the Favours granted to the Royalists should be extended, and our Fishery contracted. We silenc’d them on the first, by threatning to produce an Account of the Mischiefs done by those People; and as to the second, when they told us they could not possibly agree to it as we required it, and must refer it to the Ministry in London, we produced a new Article to be referr’d at the same time, with a Note of Facts in support of it, which you have No 3. Aparently it seem’d that to avoid the Discussion of this they suddenly changed their Minds, dropt the Design of recurring to London, and agreed to allow the Fishery as demanded.
You will find in the Preliminaries some Inaccurate and Ambiguous Expressions that want Explanation, and which may be explained in the definitive Treaty. And as the British Ministry excluded our Proposition relating to Commerce, and the American Prohibition of that with England, may not be understood to cease merely by our concluding a Treaty of Peace, perhaps we may then, if the Congress shall think fit to direct it, obtain some Compensation for the Injuries done us, as a Condition of our opening again the Trade. Every one of the present British Ministry has while in the Minority declared the War against us unjust, and nothing is clearer in Reason than that those who injure others by an unjust War, should make full Reparation. They have stipulated too in these Preliminaries, that in Evacuating our Towns they shall carry off no Plunder; which is a kind of Acknowledgement, that they ought not to have done it before.
The Reason given us for dropping the Article relating to Commerce, was that some Statutes were in the Way, which must be repealed before a Treaty of that kind could well be formed; and that this was a Matter to be consider’d in Parliament.
They wanted to bring their Boundary down to the Ohio, and to settle their Loyalists in the Ilinois Country. We did not chuse such Neighbours.

We communicated all the Articles as soon as they were signed to Mr. le Comte de Vergennes, (except the separate one) who thinks we have manag’d well, and told me that we had settled what was most apprehended as a Difficulty in the Work of a General Peace, by obtaining the Declaration of our Independency.
Decr 14th. I have this Day learnt, that the Principal Preliminaries between France and England, are agreed on, Viz:
1. France is to enjoy the Right of fishing and drying on all the West Coast of newfoundland, down to Cape Ray. Miquelon and St Pierre to be restored and may be fortified.
2. Senegal remains to France, & Goree to be restored. The River Gambia entirely to England.
3. All the Places taken from France in the East Indies to be restored, with a certain Quantity of Territory round them.
4 In the West Indies, Grenada and the Grenadines, St Christophers, Nevis & Monserat to be restored to England; St Lucia to France, Dominique to remain with France, and St Vincents to be neutraliz’d.
5. No Commissioner at Dunkirk.
The Points not yet quite settled are, the Territory round the Places in the Indies, and the Neutralization of St Vincents. Apparently these will not create much Difficulty.
Holland has yet done hardly any thing in her Negotiation.
Spain offers for Gibralter to restore W. Florida and the Bahamas. An Addition is talked of, the Island of Guadaloupe which France will cede to Spain in exchange for the other half of Hispaniola, and Spain to England: but England it is said chuses rather Porto Rico. Nothing yet concluded.

As soon as I received the Commission and Instructions for treating with Sweden, I waited on its Ambassador here: who told me he daily expected a Courier on that Subject. Yesterday he wrote a Note to acquaint me, that he would call on me to Day having something to communicate to me. Being obliged to go to Paris, I waited on him, when he shewed me the full Powers he had just received, and I shew’d him mine. We agreed to meet on Wednesday next, exchange Copies, and proceed to Business. His Commission has some polite Expressions in it, Viz: “That his Majesty thought it for the Good of his Subjects to enter into a Treaty of Amity and Commerce with the United States of America, who had established their Independence, so justly merited by their Courage and Constancy”; or to that Effect. I imagine this Treaty will soon be compleated. If any Difficulty should arise, I shall take the Advice of my Colleagues.
I thank you for the Copies of Mr. Paynes Letter to Abbé Raynal, which I have distributed into good Hands. The Errors we see in Histories of our own Times and Affairs, weaken our Faith in antient History. M. Hilliard D’Auberteuil has here written another History of our Revolution, which however he modestly calls an Essay: and fearing that there may be Errors, and wishing to have them corrected, that his second Edition may be more perfect, he has brought me Six Setts which he desires me to put into such Hands in America as may be good enough to render him and the Public that Service. I send them to you for that Purpose by Capt. Barney, desiring that one Set may be given to Mr Payne, and the rest where you please. There is a Quarto Set in the Parcel which please to accept from me.
I have never learnt whether the Box of Books I sent to you, and the Press to Mr Thomson were put on board the Eagle, or one of the Transports. If the former perhaps you might easily purchase them at New-York. If the latter you may still receive them among the Goods for Congress now shipping by Mr. Barclay. If they are quite lost let me know it that I may replace them.
I have received several Letters from your Office with Bills to pay Ministers Salaries. Nothing has yet been done with those Bills; but I have paid Mr. Lawrens 20,000 Livres.
I have this Day signed a common Letter to you drawn up by my Colleagues which you will receive herewith. We have kept this Vessel longer for two things, a Pass-port promised us from England, and a Sum to send in her; but she is likely to depart without both, being all of us impatient that Congress should receive early Intelligence of our Proceedings; and for the Money, we may probably borrow a Frigate.
I am now entering my 78th. Year. Public Business has engross’d fifty of them. I wish now to be, for the little time I have left, my own Master. If I live to see this Peace concluded, I shall beg leave to remind the Congress of their Promise then to dismiss me, I shall be happy to sing with Old Simeon, Now lettest thou thy Servant Depart in Peace, for mine Eyes have seen thy Salvation.
With great Esteem, I have the honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
To the honble. Robt. R. Livingston Esqr: Secretary for Foreign Affairs
